I respectfully dissent from the majority's Opinion and Award reversing the Deputy Commissioner's denial of this claim and would vote to affirm the Deputy's Opinion and Award.
Plaintiff has failed to carry her burden of proof that she sustained an injury by accident or a specific traumatic incident of the work assigned arising out of and in the course of her employment with defendant-employer.  Plaintiff's testimony is contradictory regarding the dates of her alleged back injury and the dates of her medical treatment.  Furthermore, medical evidence and other lay evidence of record does not corroborate, and in fact contradicts, plaintiff's testimony regarding her alleged work-related incident.  In addition, there is insufficient medical evidence of record to prove by the greater weight that plaintiff's complaints of abdominal or back pain are related to any alleged incident at work.
For the foregoing reasons, I would vote to affirm the Deputy Commissioner's Opinion and Award denying plaintiff's claim.
                                  S/ ___________________________ DIANNE C. SELLERS COMMISSIONER